The opinion of the court was delivered by
Porter, J.:
The facts in these cases are practically identical with those in the preceding cases. The same fire destroyed property of the Bee-Hive Mercantile Company, and similar defenses were made to six separate actions against different insurance companies brought by the plaintiff herein. The defense of an award by appraisers was pleaded, but abandoned at the trial. The only question raised by these appellants which is not decided and controlled by the decision in the former cases relates to the failure to have separate findings of the loss on the different classes of property insured. A gross verdict was returned by the jury, anti th-i cnurt apportioned the amounts among the different defendants according to the amounts of their policies. It seems, however, that one of the policies does not insure millinery, another covers show cases but not fixtures generally. The policy which does not insure millinery is the only one which covers music boxes, phonographs and records. Apparently no serious hardship results, foi it appears that the company which was required to bear part of the loss on millinery is relieved of a part of its burden of the entire loss on music boxes. The four companies against whom losses on the fixtures were assessed in the judgments may have been injured to some extent by the fact that the one company which had insurance on show cases alone escaped some of its liability. - If a request had been made, the court would doubtless have required the jury to determine the loss on each class of property separately; but no such request or demand was made by the defendants or by either of them.
*343The cases were not consolidated under any statutory provision, nor simply by order of the court, , but. because the parties themselves stipulated that the six cases should be consolidated and tried as one case. At all events it is too, late for the defendants now to raise the objection-after. having submitted the cases upon the stipulation that they should, be consolidated and-tried as one case, and after failure to request the court, to require the jury to ascertain separately ■ the value of the different. classes . of property. Doubtless the defendants will have-little difficulty in. adjusting .the slight .differences between themselves- -In view of all the-circumstances, we think ;the matter is not of suf7 ficient consequence to justify a reversal,andn.new trial.
The judgments are affirmed.